In re Pearson, Mike; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, First Parish Court, Div. “A”, No. 00900166; to the Court of Appeal, Fifth Circuit, No. 91-CW-0185.
Granted. Case remanded to the parish court to permit relator to comply with art. 5183 of the Code of Civil Procedure within 15 days. The date that costs are due (August 19,1991) is stayed until the trial judge has acted. If relator does not file an application to proceed in forma pauperis within the 15-day period, the stay order is dissolved.